*72OPINION OF THE COURT
Per Curiam.
Lawrence Buscemi has submitted an affidavit dated February 17, 2011, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Buscemi was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 24, 1988.
Mr. Buscemi avers that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress by anyone; and that he is fully aware of the implications of submitting same, including being barred by Judiciary Law § 90 from seeking reinstatement for at least seven years.
Mr. Buscemi acknowledges that the Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) is investigating 30 complaints of professional misconduct against him. He has been informed that the Grievance Committee’s investigation has revealed that he has misappropriated and failed to account for funds entrusted to him as a fiduciary. He acknowledges his inability to successfully defend himself on the merits against any disciplinary charges which might be initiated by the Grievance Committee based upon the facts and circumstances described.
Mr. Buscemi’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order and he is aware that any order issued pursuant to this statute could be entered as a civil judgment against him. Mr. Buscemi specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation comports with the requirements of 22 NYCRR 691.9, it is accepted and, effective immediately, Lawrence Buscemi is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Mastro, Rivera, Skelos and Florio, JJ., concur.
Ordered that the resignation of Lawrence Buscemi is accepted and directed to be filed; and it is further,
*73Ordered that pursuant to Judiciary Law § 90, effective immediately, Lawrence Buscemi is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Lawrence Buscemi shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Lawrence Buscemi is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Lawrence Buscemi has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).